Kellogg, J.
(concurring in result):
I think section 52 of the Banking* Law charged upon the receiver the duty of enforcing the liability against stockholders so far as reasonably necessary for the. protection of creditors, but in my judgment there has been no violation of that duty. The stockholder did not cease to be a stockholder within the meaning of section 55 of the Stock Corporation Law (Gen. Laws, chap. 36; Laws of 1892, chap. 688), which is now section 59 of the Stock Corporation Law, and the Statute of Limitations applicable to his case is three years, and the new receiver had ample time in which to bring action.
Order modified by striking therefrom the provision sustainitig the exceptions filed to the report of the referee and surcharging the account of the receiver .with the sum of $5,000, the liability of the stockholder, and as thus modified affirmed, with ten dollars costs and disbursements to the appellant, to be paid out of the fund in the hands of the receiver.